COMBS, Judge,
dissenting:
I respectfully dissent from the majority. The actions of Mr. Dye would certainly justify a summary discharge from employment. We are not concerned with that aspect. The question before us is whether or not this single isolated incident would deprive him of his right to receive unemployment compensation benefits. I think not. It is to be remembered that this controversy concerned a labor representative and management. If workmen, during labor disputes, could be terminated and deprived of unemployment benefits by reason of acts similar to those of Mr. Dye, then the labor movement would be short-lived in Kentucky. The General Assembly, the lawmaking body of this Commonwealth, by enacting KRS 341.370(1) and (6) defined certain actions as misconduct and, as noted by the majority, the statute does not address the question of offensive language or gestures. We are not at liberty to amend, enlarge or restrict plain and unambiguous constitutional legislation. The legislature obviously said what it meant by enacting the statute and we must give meaning to it.
ORDER
Having considered the motions of the Unemployment Insurance Commission and Wadsworth Electric to publish the opinion rendered herein on May 15, 1987, and having been otherwise sufficiently advised, the Court ORDERS that the motions to publish be, and they are hereby, GRANTED. The attached page 1 which notes that the opinion has been ordered published is ORDERED substituted for the corresponding page as originally rendered.